Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 28, 2014

                                       No. 04-14-00095-CR

                                         Jesus PADILLA,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                                   Trial Court No. 394254
                       Honorable Wayne A. Christian, Judge Presiding

                                          ORDER
        Appellant has filed a motion for the appointment of appellate counsel. Our records
reflect that the trial court previously found appellant to be indigent and appointed counsel to
represent him. After appellant’s conviction and sentence, counsel filed a motion to withdraw
which was granted. A defendant who is determined by the court to be indigent is presumed to
remain indigent throughout the proceedings in the case, including appeal. See TEX. CODE CRIM.
PROC. ANN. art. 26.04(p) (presumption of indigence absent a showing of material change in
defendant’s financial circumstances).

        Accordingly, this appeal is ABATED to the trial court and the trial court is ORDERED to
appoint counsel to represent appellant on appeal. See Duncan v. State, 653 S.W.2d 38, 40 (Tex.
Crim. App. 1983) (holding that appellate courts may abate appeals so that trial court can assure
appellant has effective assistance of counsel). It is further ORDERED the trial court clerk file a
supplemental clerk’s record containing documentation of such appointment within 15 days from
the date of this order. After the supplemental clerk’s record is filed, the appeal will be reinstated
on the docket of this court. All appellate deadlines are suspended pending the reinstatement of
the appeal.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court